IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 18, 2012

          STATE OF TENNESSEE v. JEREMY ANTWAN BRYANT

                 Appeal from the Criminal Court for Davidson County
                    No. 2008-B-2136    Cheryl Blackburn, Judge


                  No. M2011-02410-CCA-R3-CD - Filed June 19, 2012


Appellant, Jeremy Antwan Bryant, pled guilty to possession of one-half gram or more of
cocaine with intent to sell, a Class B felony. The trial court sentenced appellant to eight
years but suspended the sentence and placed appellant on supervised probation. After
appellant had been on probation for almost three years, the trial court revoked his probation.
On appeal, appellant contends that the trial court erred in revoking his probation because the
State did not establish, by a preponderance of the evidence, that appellant committed new
criminal offenses while on probation. Finding no error, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE and
A LAN E. G LENN, JJ., joined.

Dawn Deaner, District Public Defender; Jeffrey A. DeVasher (on appeal) and Gary Tamkin
(at hearing), Assistant District Public Defenders, Nashville, Tennessee, for the appellant,
Jeremy Antwan Bryant.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Stacy Smith, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                               I. Facts and Procedural History

       A Davidson County grand jury indicted appellant for possession with intent to sell or
deliver one-half gram or more of cocaine, possession with the intent to sell or deliver not less
than one-half ounce nor more than ten pounds of marijuana, and driving on a cancelled,
suspended, or revoked license. Appellant pled guilty to possession of one-half gram or more
of cocaine with intent to sell. On November 6, 2008, the trial court sentenced appellant to
eight years but suspended the sentence and placed appellant on supervised probation. On
September 2, 2011, the trial court issued a probation violation warrant based on the affidavit
of appellant’s probation officer. The affidavit stated that appellant had violated the terms of
his probation by failing to obey the law and that he had been arrested on August 23, 2011,
for numerous drug charges. The trial court held a probation revocation hearing on October
7, 2011.

        At the revocation hearing, Metro Nashville Police Department Detective Joshua Black
testified that on April 25, 2011, he was working with a paid confidential informant. The
informant was to complete a controlled drug purchase of crack cocaine from someone whom
the informant knew as “Worm.” Detective Black searched the informant, and the informant
did not have any contraband or personal money on him. Detective Black gave the informant
previously documented “buy money” to use in the transaction and an electronic listening
device. Detective Black investigated the contact information that the informant had for
“Worm” and learned that appellant was “Worm.”

       Appellant told the informant to meet him in the Kroger parking lot at Eighth Avenue
North and Monroe Street. When the informant arrived at the parking lot, he exchanged
multiple phone calls with appellant before appellant arrived. The informant and appellant
parked their cars next to each other. The informant exited his vehicle, walked over to
appellant’s vehicle, conducted the transaction, and immediately returned to his vehicle.
Detective Black met with the informant and recovered a white rock substance from him that
weighed approximately 2.5 grams and field tested positive for cocaine. Police officers kept
the informant under surveillance the entire time.

       On April 29, 2011, Detective Black conducted another controlled purchase at the same
location with “[e]xactly the same fact pattern.” The April 29th controlled purchase yielded
approximately the same weight of cocaine as the previous purchase. Detective Black
conducted an additional controlled purchase involving the informant and appellant on June
23, 2011. On June 23rd, the informant again met appellant at the Kroger parking lot, and he
purchased 2.6 grams of cocaine from appellant.

       On cross-examination, Detective Black testified that he was in the vehicle with the
informant and listened to the phone conversations during each purchase. He sat in the
passenger seat during the purchases and personally observed appellant. Detective Black saw
the informant give appellant the money and saw appellant give the informant something in



                                              -2-
return. He did not see exactly what appellant gave in return until the informant returned to
the vehicle.

      Detective Black did not arrest appellant after the first controlled purchase so that the
informant could make multiple purchases from appellant. Detective Black explained,

       [M]ost investigations I try to get to the source and I try to find out where
       they’re keeping it or where it’s coming from. And I tried to get to that place,
       but unfortunately this time I was unable to go that route. So I just - - I went
       with what I had, which was three buys.

Using appellant’s phone number, Detective Black identified the name on the telephone
account. Once he had the name, he retrieved a “mugshot” and compared it with the person
he saw during the controlled purchases. He showed the “mugshot” to the informant, and they
agreed that it was appellant. Detective Black knew appellant was the seller at the time of the
second purchase.

      After hearing the evidence, the trial court found that there was sufficient evidence to
prove appellant had violated his probation. The trial court further found that the charges
were “just too serious” for it to consider some alternative to full revocation. The court
revoked appellant’s probation and ordered him to serve his eight-year sentence in the
Tennessee Department of Correction.

                                         II. Analysis

       On appeal, appellant challenges the trial court’s order revoking his probation and
ordering the execution of his original sentence. Appellant contends that the trial court erred
in revoking his probation because the State did not establish, by a preponderance of the
evidence, that appellant committed criminal offenses while on probation.

        The revocation of a suspended sentence rests in the sound discretion of the trial judge.
State v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995); State v. Mitchell, 810 S.W.2d
733, 735 (Tenn. Crim. App. 1991). In determining whether to revoke probation, it is not
necessary that the trial judge find that a violation of the terms of the probation has occurred
beyond a reasonable doubt. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). If the trial
court finds by a preponderance of the evidence that the defendant has violated the conditions
of probation, the court is granted the authority to revoke the probation and suspension of
sentence. Tenn. Code Ann. § 40-35-311(e)(1) (2010). The appellate standard of review of
a probation revocation is abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001); see also State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007).

                                              -3-
Generally, “[a] trial court abuses its discretion when it applies incorrect legal standards,
reaches an illogical conclusion, bases its ruling on a clearly erroneous assessment of the
proof, or applies reasoning that causes an injustice to the complaining party.” State v.
Phelps, 329 S.W.3d 436, 443 (Tenn. 2010).

        The terms of appellant’s probation required appellant to “obey the laws of the United
States, or any State in which [he] may be.” The evidence at the probation revocation hearing
showed that during his probation appellant sold cocaine to a confidential informant on three
separate occasions. Police officers arrested appellant for these sales. Appellant challenges
the sufficiency of Detective Black’s testimony and claims that it did not establish by a
preponderance of the evidence that appellant committed criminal offenses while on
probation. We disagree. Detective Black’s testimony showed that he worked with the
informant to complete controlled drug purchases from appellant. Detective Black stated that
he searched the informant, who did not have contraband or money, and gave him documented
money with which to make the purchases. Detective Black was with the informant during
the transactions and witnessed the exchanges between the informant and appellant. These
exchanges yielded cocaine. The trial court had sufficient evidence before it upon which to
revoke appellant’s probation and did not abuse its discretion. Appellant is not entitled to
relief.

                                      III. Conclusion

       Based on the foregoing, we affirm the judgment of the trial court revoking appellant’s
probation and ordering execution of his sentence.


                                                   _________________________________
                                                   ROGER A. PAGE, JUDGE




                                             -4-